Citation Nr: 1522906	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-30 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active duty for training service in the National Guard from March 7, 1967 to August 4, 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he injured his low back during service while getting out of a troop carrier truck when his heel slipped, he lost his balance, and he fell while twisting around.  He asserts that he landed on his back on his full field gear and rifle.  A post-service April 1993 magnetic resonance imaging (MRI) showed Schmorl's node formation at multiple levels in the upper lumbar spine; mild signal loss at L4-5 and L5-S1 discs; minor posterior discogenic changes at L4-5; and mild facet hypertrophy at L3-4 and L4-5.  The service treatment records do not document this injury.

The Veteran indicated in his substantive appeal that additional medical records would be forthcoming from the Arizona Department of Corrections, but none have been received.  Therefore, efforts should be made to obtain these records.  

A private physician, Dr. B.L.O., submitted a letter in January 2010 in which he stated that the veteran had suffered a back injury during service which had resulted in chronic lower back pain with sciatica pain down the right leg.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  The record before VA need only (1) contain evidence that the Veteran has persistent or recurrent symptoms of current disability and (2) indicate that those symptoms may be associated with the Veteran's active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).

In light of the foregoing, the Veteran should be afforded a VA examination to assess the etiology of any low back disability.  In the event that the Veteran cannot be examined due to incarceration or any other reason, a medical opinion should be obtained based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Arizona Department of Corrections and again request any medical treatment records of the Veteran.

2.  Verify whether the Veteran is presently incarcerated and the current location of his incarceration.  If the Veteran has been released from incarceration, the RO/AMC should attempt to obtain his home or mailing address.

3.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of any current back disability.  If he is still incarcerated, schedule the examination pursuant to the guidance in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.11.d. If the AOJ is unable to afford the Veteran an examination due to his incarceration, document in detail all of the steps taken in attempting to do so. 

If the AOJ is able to afford the Veteran an examination, the claims folder, including this remand and any relevant records contained in the Virtual VA system, should be sent to the examiner for review, if possible; consideration of such should be reflected in the completed examination report.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should review the record prior to examination.  In the event that the Veteran cannot be examined due to incarceration or any other reason, a medical opinion should be obtained based on the evidence of record.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current back disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should discuss the service treatment records, the lay statements by the Veteran that he was injured, the April 1993 MRI, and the January 2010 opinion of Dr. O., as well as any other pertinent evidence.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

